Citation Nr: 0412925	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for a hiatal hernia.  

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The record reflects that in the October 2001 rating decision, 
the RO denied service connection for post-traumatic stress 
disorder (PTSD) and tinnitus.  Subsequent to the receipt of 
the appellant's notice of disagreement and by rating decision 
dated in May 2003, service connection was granted for PTSD 
and tinnitus, and disability ratings of 50 and ten percent 
were assigned, respectively.  The appellant was then informed 
that although he had originally sought service connection for 
memory loss, insomnia, anxiety, and depression, the medical 
evidence indicated that these symptoms were caused by his 
PTSD and were therefore evaluated as part of the service-
connected disorder.  

Because the appellant has not filed a notice of disagreement 
pertaining to any aspect of the May 2003 rating 
determinations, they are not before the Board for appellate 
review.  See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995).  

The appellant's claim pertaining to service connection for 
hearing loss must be remanded to the RO via the Appeals 
Management Center in Washington, DC.  
   



FINDING OF FACT

Competent evidence indicating that Meniere's syndrome, a skin 
rash, and a hiatal hernia have been diagnosed has not been 
received.


CONCLUSIONS OF LAW

1.  Meniere's syndrome was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002).

2.  A skin rash was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002).

3.  A hiatal hernia was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003). 

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the rating decision 
dated in May 2001 setting forth the general requirements of 
then-applicable law pertaining to the establishment of 
service connection.  The general advisement was reiterated in 
the Statement of the Case dated in May 2003.   

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in June 2001, and was apprised of the 
RO's efforts at substantiation of his claim by letter dated 
in August 2001 and through the Statement of the Case dated in 
May 2003.  See also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The appellant has not pointed to any evidence not 
obtained, since being so advised.

Given the numerous advisements to the appellant as to what 
evidence would substantiate his claim and there appearing to 
be no further evidence forthcoming from the appellant since 
the passage of over one year since he was so advised, it 
appears all available evidence has been obtained.  See 38 
U.S.C.A § 5103(b) (providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

The Board has carefully considered whether the appellant 
should undergo VA medical examinations towards substantiation 
of his claim, but finds such development unwarranted.  
38 C.F.R. § 3.159(c)(4).  Although the appellant was apprised 
in June 2001 to provide evidence indicating that he had the 
disorders in question, and that they were incurred as a 
result of military service, he has not alluded to the 
existence of any information indicating that the disorders 
have been so diagnosed.  

The conduct of VA medical examinations is not warranted in 
this matter because here, as in Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the appellant has been advised of the 
need to submit competent medical evidence indicating that he 
has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The appellant has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.        

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  


The Merits of the Claims

The appellant contends that he incurred Meniere's syndrome, a 
skin rash, and a hiatal hernia in or as a result of his 
active military service.  Having carefully considered the 
appellant's claims in light of the record and the applicable 
law, the Board is of the opinion that the clear preponderance 
of the evidence is against the claim and the appeal will be 
denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Although the appellant was advised that it was his 
responsibility to produce evidence indicating that he has 
Meniere's syndrome, a skin rash, and a hiatal hernia related 
to his military service, he has not done so.  In the absence 
of proof of a present disability, there is no valid claim 
presented.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The claims pertaining to these disorders will therefore be 
denied.  


ORDER

Service connection for Meniere's syndrome is denied.  Service 
connection for a skin rash is denied.  Service connection for 
a hiatal hernia is denied.



REMAND

The appellant's service medical records include an April 1969 
pre-entrance physical examination, which indicated that the 
appellant had normal hearing.  However, audiometric testing 
conducted in November 1971, shortly before his separation 
from active duty, revealed that the appellant had sustained 
some loss of hearing capacity.  The following pure tone 
thresholds, in decibels were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
XX
25
LEFT
15
20
15
XX
20

In a November 2002 VA audiometric examination, bilateral 
sensorineural hearing loss was diagnosed, without review of 
the appellant's claims folder.  The examiner observed that if 
the appellant's separation physical examination indicated 
that no hearing loss was noted, a causal connection between 
his military service and the onset of hearing loss was not 
likely.  

However, because the examiner did not have access to the 
appellant's service entry and exist physical examinations, he 
recommended that they be obtained prior to the adjudication 
of the appellant's claim.  As is noted above, the appellant's 
separation physical examination indicated that he sustained a 
degree of hearing loss, albeit not within the definition of 
hearing loss as set forth in 38 C.F.R. § 3.385 (mandating 
that for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent).

Given the examiner's observation that the appellant's service 
medical record should be obtained, and that some hearing loss 
was sustained upon the appellant's service discharge, the 
medical opinion of November 2002 is unclear as to whether the 
appellant's hearing loss was incurred in service.  In order 
to ensure a comprehensive review of the appellant's hearing 
loss disorder, the claim is remanded for the following 
development:  

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for hearing loss 
that is not evidenced by the current 
record.  The appellant should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.  

2.  The RO should afford the appellant a 
comprehensive medical examination to 
ascertain the etiology of any hearing 
loss found.  The appellant's claims 
folder, and a copy of this remand, must 
be reviewed by the examiner in 
conjunction with the examination.  
Following a review of the service and 
postservice medical records, the examiner 
must respond to the specific inquiry as 
to whether any hearing loss found is 
related to the veteran's active duty 
service.  If the examiner is unable to 
respond to this inquiry without resort to 
speculation, it should so noted.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should take such additional 
development action, as it deems proper 
with respect to the claim, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO should 
review and readjudicate the claim.  If 
the issue on appeal remains denied, the 
RO shall issue the appellant and his a 
Supplemental Statement of the Case, and 
they should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



